Title: To Benjamin Franklin from Arthur Lee, 14 August 1779
From: Lee, Arthur
To: Franklin, Benjamin


Sir,
Paris August 14th. 1779
A decent time having now elaps’d, since the declaration of his Catholic Majesty against the King of great Britain; it seems proper to apply to the spanish Court, to know whether they are inclind to enter into the Alliance, which Congress have agreed to. At the same time it appears to me, that to ask Count de Vergennes’s opinion of such a step, before I take it, woud be an agreable & useful mark of confidence in this Court.
But as I think, such an application cannot with propriety be made to his Excellency by any one but you as Minister here, I must beg you, Sir, to take the trouble of consulting Count Vergennes, both upon the propriety & manner of my applying upon this subject to the Court of Spain; & that you will have the goodness to communicate to me his opinion. I woud very willingly apply myself, were I not persuaded that it woud be a trespass against the deference due to your situation; and that an observance of this order in our proceedings, will contribute to the attainment of the public object I have in view.
I have the honor to be, with great respect, Sir, Yr. most Obedt. Humb Servt.
Arthur Lee
The Honble. Dr. B. Franklin Minister Plenipotentiary of the U.S. of America
